Citation Nr: 1412072	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-48 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for right knee post traumatic postoperative degenerative joint disease and residual surgical scars, currently rated at 10 percent disabling, prior to April 17, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased rating and continued the 10 percent rating for right knee post traumatic postoperative degenerative joint disease (DJD) and residual surgical scars.  The 10 percent rating for this disability has remained in effect since June 1974, and is protected and cannot be reduced pursuant to the provisions of 38 U.S.C.A. § 110 (West 2002) and  38 C.F.R. § 3.951 (2008, 2013).

In January 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  At the January 2012 hearing, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

Procedurally, in a February 2011 rating, the RO granted secondary service connection for mild medial subluxation of the right knee and assigned an initial 10 percent disability rating, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from October 13, 2010.  The Veteran did not appeal the initial rating or the effective date assigned for this discrete right knee disability.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Moreover, based on medical evidence regarding surgical treatment received by the Veteran in April 2013 for a total right knee arthroplasty, the RO, in a September 2013 rating action, discontinued the 10 percent disability rating for the service-connected mild medial subluxation of the right knee and re-characterized it as status post, right total knee arthroplasty.  Accordingly, by that same rating action, the RO assigned a temporary total rating pursuant to 38 C.F.R. § 4.30, based on the total right knee replacement beginning on April 17, 2013, which was followed by a 100 percent schedular rating assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, based on the 1-year prescribed period from June 1, 2013, through May 31, 2014, with a minimum 30 percent scheduler rating to be assigned on June 1, 2014.  Because the 1-year prescribed period pursuant to Diagnostic Code 5055 has not yet expired, and because an evaluation of the service-connected right knee post traumatic postoperative DJD and residual surgical scars (which is the disability at issue in this case) is complicated by the fact that the Veteran has a right knee replacement, the Board has particularly focused on those records describing the Veteran's right knee post traumatic postoperative DJD and residual surgical scars prior to the total right knee replacement surgery in April 2013.

Also, the Veteran has raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected right knee disabilities.  (See Transcript of Board Hearing, April 2012).  In Rice v. Shinseki, the Court held that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability for an increased rating, it is part of the claim for benefits for that underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this function, the Board may infer a claim for a TDIU due exclusively to the service-connected right knee post traumatic postoperative DJD and residual surgical scars, because this is the underlying disability at issue in this appeal.  Id. 

However, the record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  And, not all of the Veteran's right knee disabilities are in appellate status before the Board, as the evaluation for the Veteran's mild medial subluxation of the right knee and the subsequent right total knee arthroplasty have not been appealed.  See Grantham v. Brown, supra.  Further, the TDIU claim based on all of the Veteran's service-connected right knee conditions has already been adjudicated by the RO in the September 2013 rating decision, and the Veteran has not initiate an appeal of the denial of that claim.  To the extent the Veteran raises a TDIU claim based on more than just the service-connected right knee post traumatic postoperative DJD disease and residual surgical scars, the Veteran must initiate a separate appeal of the September 2013 rating decision.  Given these particular circumstances, and the fact that the Veteran is currently receiving disability compensation benefits at the 100 percent rate under Diagnostic Code 5055, the Board is unable to ascertain as to whether the Veteran wishes to pursue a TDIU claim due exclusively to the service-connected right knee post traumatic postoperative DJD and residual surgical scars, which is the underlying disability that is the subject of the current appeal.  Hence, this matter is referred to the RO for clarification and thus will not be addressed as part of the current appeal.

Accordingly, the issue on appeal is as listed on the title page of this decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. This paperless file contains additional relevant documents, including VA treatment records, which have been reviewed in conjunction with this decision.


FINDINGS OF FACT

1. At least for the period prior to April 17, 2013, the Veteran's right knee post traumatic postoperative DJD and residual surgical scars is characterized by x-ray findings of degenerative changes of the right knee joint, and by objective evidence of painful right knee motion, but there is a non-compensable degree of limited motion in extension or flexion; the right knee is not ankylosed; and there is no objective evidence of a dislocated semilunar cartilage, or nonunion or malunion of the tibia or fibula.

2. At least for the period prior to April 17, 2013, the Veteran's residual surgical scars measure less than an area of 144 square inches and are not shown to be either unstable or painful.




CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for the right knee post traumatic postoperative DJD and residual surgical scars, prior to April 17, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261; 38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this case, a VCAA notice letter sent in December 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess, supra. 

VA has acquired the Veteran's service and VA treatment records to assist with the claim.  In December 2007 and October 2010, VA provided the Veteran with two VA medical examinations to determine the nature and severity of the claimed right knee disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the increased ratings that are sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present disability level is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2) ; Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran is seeking an increased rating for the post traumatic postoperative DJD and residual surgical scars, currently rated at 10 percent.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

The Board points out that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  See VAOPGCPREC 09-04 (September 17, 2004).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, the hearing transcript, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for increased disability ratings for his right knee disability.   

The Veteran was afforded a VA examination in December 2007.  The Veteran reported subjective limited range of motion.  The Veteran stated he gets intermittent locking, particularly with swelling.  He also reported flare-ups with prolonged standing, which can cause stiffness and pain.  The Veteran indicated he used a knee brace that helps sometimes.  Daily activities affected were climbing stairs, walking and standing.  Upon physical examination, the Veteran had full extension, but only flexed to 90 degrees.  The examiner indicated repeat flexion and extension of knee does produce pain but no weakness and fatigue.  No tenderness or swelling was noted around the patella and the medial or lateral aspects of the joint.  December 2007 x-rays indicate "tricompartmental marked degenerated changes with considerable narrowing lateral compartment.  Osteophytes.  Bones are in normal anatomic alignment.  No acute fracture or dislocation."

The Veteran's May 2009 letter indicates he has difficulty walking up or down stairs and requires a railing for stability and assistance.  He notes indescribable pain for the past 40 years.  

The Veteran was afforded another VA examination in October 2010.  Pain and stiffness were noted.  The Veteran reported mild flare ups occurring weekly that lasted for hours and weekly locking episodes.  A Precipitating factor of flare ups were prolonged sitting.  Symptoms of inflammation were swellings and tenderness.  No giving way, instability, weakness, incoordination or decreased speed of joint motion was noted.  The examiner also indicated no episodes of dislocation or subluxation and no effusion.  The Veteran reported that he was unable to stand for more than a few minutes and was unable to walk 1/4 mile.  Upon physical examination, the Veteran's right knee flexion was to 95 degrees, with objective evidence of painful motion.  Right knee extension was 0 degrees, with objective evidence of painful motion.  After repetitive motion, the Veteran's right knee flexion was to 90 degrees and right knee extension was normal.  Examination showed crepitus, effusion, tenderness and guarding of movement.  No knee abnormalities were noted.  The October 2010 x-rays indicate "severe tricompartmental degenerative changes right knee.  There is mild medial subluxation of the femur with respect to the tibia.  Large calcific densities surrounding the knee joint largest in the suprapatellar area, essentially unchanged since prior exam...No acute abnormality seen."  The Veteran was diagnosed with degenerative joint disease and posttraumatic arthritis of the right knee.  The examiner reported the effects on the Veteran's usual daily activities as severe for chores.  The Veteran was unable to play sports; recreation and exercise were moderately affected.  Traveling, dressing, shopping and driving were mildly affected by the disability.  

A private medical opinion from January 2012 states that the Veteran is unable to exercise and is barely able to climb stairs.  Other lay statements from January 2012 generally note the Veteran's physical limitations due to his knee disability and pain and suffering he's endured.  

The Veteran was afforded a Travel Board Hearing in January 2012.  He testified that he had severe pain daily.  He had difficulty walking and going up and down stairs.  He used a cane and knee brace for assistance.  Further, the Veteran stated that he lived alone and household chores were difficult for him due to his disability.  

As aptly noted by record evidence, the Veteran is not entitled to an increased rating in excess of 10 percent for post traumatic postoperative DJD and residual surgery scars of the right knee, as least for period prior to April 17, 2013.  During this relevant period, neither the Veteran's flexion nor his extension is of such severity to satisfy the 20 percent rating requirements under Diagnostic Code 5260 or 5261.  At all relevant points of the claims period, the Veteran has not had motion limited to less than 90 degrees flexion of his right knee.  However, to receive a 20 percent rating, the Veteran's flexion must be limited to 30 degrees, by pain or otherwise.  His motion has not been shown to be so limited.  Similarly, under Diagnostic Code 5261, limitation of extension to 15 degrees is required for a 20 percent rating. However, the Veteran's extension of the right knees has shown no limitations, due to pain or otherwise.  The Veteran's limitations of flexion and extension would be considered noncompensable under the appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, DC 5260, 5261.

The Board has considered whether there is additional functional loss due to fatigability, incoordination, pain on movement, deformity, or atrophy of disuse, and notes that, throughout the appeal, the Veteran has reported having knee problems affecting his ability to stand for prolonged periods, walk distances, perform household chores, or climb stairs.  In this regard, the Board acknowledges that the Veteran experiences recurrent pain, swelling, and stiffness as a result of his right knee disability.  However, the severity of his right knee disability is contemplated in the current disability rating.  Moreover, even when considering functional impairment, caused by factors such as pain, the Veteran's flexion of the right knee to 90 degrees, and as such, his range of motion findings do not approach the criteria for a compensable rating under DC 5260 (i.e., 45 degrees of flexion).  Additionally, there was no objective evidence of pain with extension.

The current 10 percent rating for the Veteran's post traumatic postoperative DJD and residual surgery scars of the right knee is based upon painful motion.  See 38 C.F.R. §§ 4.4, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the pain experienced on motion has been considered in assigning the 10 percent evaluation and there is no additional documented range of motion lost that would warrant a higher rating due to pain.

Also, the Veteran is not entitled to an increased disability rating for impairment of the tibia or fibula under DC 5262.  The October 2010 x-ray report showed tibial subluxation of the femur with respect to the tibia.  However, there were no tibial or fibular impairments documented by the October 2010 VA examiner at that time.  Therefore, the Veteran would not be entitled to an increased rating under DC 5262. 

The Veteran is not entitled to an increased disability rating for removal of semilunar cartilage under DC 5259 or genu recurvatum under DC 5263.  The Board notes that the maximum rating allowed under DC 5259 and 5263 is a 10 percent rating. Therefore, the Veteran would not be subject to a higher disability rating under these diagnostic codes. 

Additionally, the evidence of record fails to demonstrate such symptomatology as knee ankylosis or dislocation of the semilunar cartilage under DC 5256 or 5258.  Specifically, the December 2007 x-ray report showed no history of dislocation.  Additionally, treatment records and VA examination reports did not document any right knee ankylosis.  Therefore, the Veteran is not entitled to an increased rating under DC 5256 or 5258.

For the reasons and bases provided above, the preponderance of the evidence in this case is against the Veteran's claim for a rating in excess of 10 percent for post traumatic postoperative DJD and residual surgery scars of the right knee, at least for the period prior to April 17, 2013.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, the appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

The Board recognizes that the Veteran has residual surgical scars associated with his right knee disability.  Diagnostic Code 7802 rates scars not of the head, face, or neck that are superficial and nonlinear.  The highest available rating under Diagnostic Code 7802 is 10 percent for an area or areas of scarring of 144 square inches (929 square centimeters. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).  Diagnostic Code 7804 rates unstable or painful scars and provides a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful; and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013). However, the Veteran's scars are not painful, unstable, do not cover a total area greater than 39 square inches, and do not otherwise cause any functional impairment or functional loss.  The Veteran testified at the January 2012 that the scars are not painful.  The December 2007 VA examiner stated "he has a 19-cm medial scar and a 7-cm medial scar.  These scars are nontender, nonraised, and not adhered to subcutaneous structures."  Therefore, no compensable residuals associated with the scars are shown and no separate rating is warranted.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected post traumatic postoperative DJD and residual surgical scars of the right knee include pain and noncompensable limitation of right knee motion.  However, these symptoms of this right knee condition are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe this discrete disability.  See 38 C.F.R. § 4.71a; Diagnostic Codes 5003, 5010, 5260, 5262.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an increased rating in excess of 10 percent for post traumatic postoperative DJD and residual surgery scars of the right knee, prior to April 17, 2013, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


